                            79D02-1904-CT-000059                                   Filed: 4/16/2019 1:10 PM
                                                                                                       Clerk
 USDC IN/ND case 4:19-cv-00059-TLS-JPK        document
                              Tippecanoe Superior Court 2 5 filed 04/16/19 pageTippecanoe
                                                                                 1 of 8 County, Indiana


STATE OF INDIANA                    )       IN THE TIPPECANOE SUPERIOR COURT 2
                                    ) SS:
COUNTY OF TIPPECANOE                )       CAUSE NO. 79D02-1904-CT-________________



MICHAEL G. MINTON               )
                                )
     Plaintiff,                 )
                                )
v.                              )
                                )
POE HTO, RTS HOLDINGS, LLC,     )
BRETT T. OLEARY, EVENNON, INC., )
BORYS OLEKSANDR, PETER E.       )
SNYDER, and VIP CARRIERS, INC., )
                                )
     Defendants.                )



                                       COMPLAINT

       COMES NOW Plaintiff, Michael G. Minton [hereinafter “Plaintiff”], by Kyle E.

Cray of the law firm BENNETT BOEHNING & CLARY LLP, his attorneys, and for his

claims against the Defendants, Poe Hto ("Hto"), RTS Holdings, LLC ("RTS Holdings"),

Brett T. Oleary ("Oleary"), Evennon, Inc., (“Evennon”), Borys Oleksandr (“Oleksandr”),

Peter E. Snyder (“Snyder”), and VIP Carriers, Inc., ("VIP Carriers") [hereinafter

collectively "Defendants"], alleges and complains that:

   1. Plaintiff is a resident of Jasper County, State of Indiana.

   2. Defendant Hto is a resident of the State of Illinois.
USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 2 of 8


 3. Defendant RTS Holdings is a Foreign Limited Liability Company formed in the

    State of Delaware with its principle place of business in Massachusetts doing

    business throughout the State of Indiana and particularly in Tippecanoe County.

 4. Defendant Oleary is a resident of the State of Alabama.

 5. Defendant Evennon is a Foreign Corporation formed in the State of Illinois with

    its principle place of business in Illinois doing business throughout the State of

    Indiana and particularly in Tippecanoe County.

 6. Defendant Borys Oleksandr is a resident of Illinois.

 7. Defendant Peter E. Snyder is a resident of Wisconsin.

 8. Defendant VIP Carriers is a Foreign Corporation formed in the State of Illinois

    with its principle place of business in Illinois doing business throughout the State

    of Indiana and particularly in Tippecanoe County.

 9. The Court has jurisdiction of this cause and of the parties, and venue is proper.

 10. On or about January 12, 2019, at or about 12:35 P.M., Plaintiff was operating his

    vehicle northbound on I-65 near the 175 mile marker near the overpass of SR 25

    in the City of Lafayette in Tippecanoe County, State of Indiana.

 11. At such time and place, Hto was operating a 2015 Volvo semi-truck with license

    plate number 2255984 [hereinafter “Semi 1”].

 12. At such time place, RTS Holdings owned and was the commercial vehicle carrier

    of Semi 1.
USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 3 of 8


 13. At such time and place, Hto was an employee of RTS Holdings.

 14. At such time and place, Oleary was operating a 2013 International semi-truck

    with license plate number P980620 [hereinafter “Semi 2”].

 15. At such time and place, Evennon owned and was the commercial vehicle carrier

    of Semi 2.

 16. At such time and place, Oleary was an employee of Evennon.

 17. At such time and place, Oleksandr was operating a 2006 Peterbilt-Motors semi-

    truck with license plate number P982393 [hereinafter “Semi 3”].

 18. At such time and place, Snyder and/or VIP Carriers owned Semi 3.

 19. At such time and place, VIP Carriers and/or Snyder was the commercial vehicle

    carrier of Semi 3 with license number P982393.

 20. At such time and place, Oleksandr was employed by Snyder and/or VIP Carriers.

   COUNT 1 – NEGLIGENCE/NEGLIGENCE PER SE/RESPONDEAT SUPERIOR

 21. Plaintiff reasserts the allegations as set out in Paragraphs 1-20 above, as if fully

    set out herein.

 22. At such time and place, Hto operated Semi 1 in a negligent manner as to block all

    northbound lanes of traffic on Interstate 65 and cause a crash and/or crashes that

    caused injuries to Plaintiff.

 23. Hto was negligent in the operation of Semi 1 in ways including, but not limited

    to, speeding too fast for the traffic conditions and/or speeding too fast for the
USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 4 of 8


    weather conditions and/or failing to conform his speed for safety and/or failing

    to keep a proper lookout and/or violations of Indiana law and/or violations of the

    Federal Motor Carrier Safety Regulations and related regulations and/or all

    applicable statutes, principles, standards, and guidelines on semi-truck,

    commercial vehicle, and road safety.

 24. At such time and place, Hto was acting within the scope and course of his

    employment with RTS Holdings.

 25. At such time and place, Hto was authorized by RTS Holdings to operate Semi 1.

 26. At such time and place, Hto was participating in an activity that served to further

    RTS Holding’s business.

 27. RTS Holdings is liable for negligence of Hto under the theory of Respondent

    Superior.

 28. As a direct and proximate result of the negligence of Hto, Plaintiff sustained

    serious personal and mental injury and/or disability, some or all of which is

    permanent, has undergone continuing physical pain and suffering, medical

    expenses for treatment, mental and emotional distress and damages, lost income

    and/or profit and earning potential, future medical expenses, and other related

    damages.
USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 5 of 8


   COUNT 2 – NEGLIGENCE/NEGLIGENCE PER SE/RESPONDEAT SUPERIOR

 29. Plaintiff reasserts the allegations as set out in Paragraphs 1-28 above, as if fully

    set out herein.

 30. At such time and place, Oleary operated Semi 2 in a manner as to negligently

    crash into Plaintiff’s vehicle or negligently cause a crash involving Plaintiff’s

    vehicle resulting in injuries to Plaintiff.

 31. Oleary was negligent in operation of Semi 2 in ways including, but not limited

    to, speeding too fast for the traffic conditions and/or speeding too fast for the

    weather conditions and/or failing to conform his speed for safety and/or failure

    to keep a proper lookout and/or violations of Indiana law and/or violations of the

    Federal Motor Carrier Safety Regulations and related regulations and/or all

    applicable statutes, principles, standards, and guidelines on semi-truck,

    commercial vehicle, and road safety.

 32. At such time and place, Oleary was acting within the scope and course of his

    employment with Evennon.

 33. At such time and place, Oleary was authorized by Evennon to operate Semi 2.

 34. At such time and place, Oleary was participating in an activity that served to

    further Evenonn’s business.

 35. Evennon is liable for negligence of Oleary under the theory of Respondent

    Superior.
USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 6 of 8


 36. As a direct and proximate result of the negligence of Oleary, Plaintiff sustained

    serious personal and mental injury and/or disability, some or all of which is

    permanent, has undergone continuing physical pain and suffering, medical

    expenses for treatment, mental and emotional distress and damages, lost income

    and/or profit and earning potential, future medical expenses, and other related

    damages.

   COUNT 3 – NEGLIGENCE/NEGLIGENCE PER SE/RESPONDEAT SUPERIOR

 37. Plaintiff reasserts the allegations as set out in Paragraphs 1-36 above, as if fully

    set out herein.

 38. At such time and place, Oleksandr operated Semi 3 in a manner as to negligently

    crash into Plaintiff’s vehicle or negligently cause a crash involving Plaintiff’s

    vehicle resulting in injuries to Plaintiff.

 39. Oleksandr was negligent in operation of Semi 3 in ways including, but not

    limited to, speeding too fast for the traffic conditions and/or speeding too fast for

    the weather conditions and/or failing to conform his speed for safety and/or not

    keeping a proper lookout and/or violations of Indiana law and/or violations of

    the Federal Motor Carrier Safety Regulations and related regulations and/or all

    applicable statutes, principles, standards, and guidelines on semi-truck,

    commercial vehicle, and road safety.
 USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 7 of 8


   40. At such time and place, Oleksandr was acting within the scope and course of his

      employment with Snyder and/or VIP Carriers.

   41. At such time and place, Oleksandr was authorized by Snyder and/or VIP

      Carriers to operate Semi 3.

   42. At such time and place, Oleksandr was participating in an activity that served to

      further Snyder’s and/or VIP Carrier’s business.

   43. Snyder and/or VIP Carriers is liable for negligence of Oleksandr under the theory

      of Respondent Superior.

   44. As a direct and proximate result of the negligence of Oleksandr, Plaintiff

      sustained serious personal and mental injury and/or disability, some or all of

      which is permanent, has undergone continuing physical pain and suffering,

      medical expenses for treatment, mental and emotional distress and damages, lost

      income and/or profit and earning potential, future medical expenses, and other

      related damages.

      WHEREFORE, Plaintiff prays for judgement against the Defendants and/or any

of them in an amount sufficient to compensate Plaintiff for his damages, for the cost of

this action, and for all such relief as the Court may deem just and proper in the

premises.
 USDC IN/ND case 4:19-cv-00059-TLS-JPK document 5 filed 04/16/19 page 8 of 8


                                 Respectfully submitted,

                                 BENNETT BOEHNING & CLARY LLP




                                        /s/ Kyle E. Cray
                                 Kyle E. Cray, Attorney No. 31936-79
                                 415 Columbia Street, Suite 1000
                                 P.O. Box 469
                                 Lafayette, IN 47902
                                 Telephone: (765) 742-9066
                                 Facsimile:     (765) 742-7641
                                 Email:         kec@hereforlife.com




                          REQUEST FOR TRIAL BY JURY

       Comes now Plaintiff, Michael G. Minton, by counsel, and requests that this case

be tried by jury.

                                 Respectfully submitted,

                                 BENNETT BOEHNING & CLARY LLP



                                       /s/ Kyle E. Cray
                                 Kyle E. Cray, Attorney No. 31936-79
